                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 DOMINIQUE WALLACE,                               )
                                                  )
         Movant,                                  )
                                                  )    No. 3:19-cv-01122
 v.                                               )    Judge Trauger
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
         Respondent.                              )

                                       MEMORANDUM

        Pending before the court is pro se movant Dominique Wallace’s motion under 28 U.S.C. §

2255 to vacate, set aside, or correct a sentence previously imposed by this court. (Doc. No. 1). The

government filed a response to the motion, urging that none of Wallace’s claims present a valid

basis for post-conviction relief. (Doc. No. 11). For the following reasons, Wallace’s motion will

be denied, and this action will be dismissed.

I.      Background

        On the night of June 3, 2015, Metropolitan Nashville Police Department (MNPD) Officers

responded to an attempted robbery at the Express Market located at 2408 Antioch Pike, Antioch,

Tennessee. (Case 3:15-cr-140, Crim. Doc. No. 225 at PageID# 600). The Express Market’s

surveillance cameras, which captured the incident, showed three armed, masked people enter the

market. (Id.) As the investigation later revealed, those people were Dominique Cordell Wallace

(aka “Deuce Face”) and two of his associates: Demontay Thomas and Robert Dewayne Brooks.

(Id.) A fourth individual, Michael Bright, was waiting outside as a getaway driver. (Id.) Once

inside the store, Brooks grabbed a store clerk and forced him at gunpoint toward the counter. (Id.)

The store owner was standing behind the counter, which was separated from the rest of the store


                                                 1

      Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 1 of 13 PageID #: 66
by a plexiglass wall. (Id.) The suspects held the owner and clerk at gunpoint while demanding

money. (Id.)

       Thomas then began to crawl under the counter to gain access to the cash register. (Id. at

PageID# 600). As he was doing so, Brooks sought access to the cash register by crawling through

a hole in the plexiglass wall. (Id.) Brooks had not seen Thomas crawl under the counter and was

startled when he suddenly saw Thomas below him. (Id.) Brooks then began firing his pistol (which

had an extended magazine) in Thomas’s direction, ultimately shooting him. (Id.) Thomas managed

to get up after he was shot and made it to the entrance of the market before falling to the ground.

He later was pronounced dead at the scene. (Id.)

       After Thomas was shot, Brooks and Wallace began to flee the store. (Id. at PageID# 601).

As they did, Brooks grabbed the store clerk and forced him to accompany them before shoving

him to the ground near the store exit. (Id.) Once the clerk was on the ground, Wallace shot him in

the head. (Id.) The clerk was later transported to Vanderbilt Medical Center for treatment. (Id.) He

ultimately survived, despite sustaining serious injuries. (Id.)

       Meanwhile, Wallace and Brooks got into Bright’s vehicle and fled the scene without

obtaining any of the money sought in the robbery. (Id.) Wallace then tried to dispose of the gun he

had used to shoot the store clerk. (Id. at PageID# 601). Wallace gave the gun to Bright, who in

turn gave it to his girlfriend (who also owned the getaway car), who later sold it to a friend. (Id.)

After the gun was later recovered, police used ballistics analysis to connect it to casings found at

the Express Market. (Id. at PageID# 601).

       On December 9, 2015, Wallace, Brooks, and Bright were charged in a multi-count

superseding indictment. (Id., Doc. No. 27). Specifically, Wallace was charged with one count of

conspiracy to commit robbery affecting commerce and one count of attempted robbery affecting



                                                   2

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 2 of 13 PageID #: 67
commerce (commonly referred to as conspiracy and attempt to commit Hobbs Act robbery), in

violation of 18 U.S.C § 1951; two counts related to possession of a firearm or ammunition by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1); and one count of using and discharging a

firearm in relation to a crime of violence, resulting in the murder of Damontay Thomas, in violation

of 18 U.S.C. § 924(j). (Id.) On July 7, 2017, Wallace pleaded guilty to all counts without a plea

agreement. (Id., Doc. Nos. 108 and 109).

       Wallace also was charged in a separate case with a single count of possessing a firearm as

a convicted felon. (Case No. 3:15-cr-00098, Doc. No. 11). Wallace pleaded guilty in that case

without a plea agreement, and the two cases were consolidated for purposes of sentencing. The

firearm charge stemmed from an incident on June 10, 2015—one week after the Express Market

shooting—wherein Wallace was found with a loaded 9mm pistol. (Id., Doc. No. 225 at PageID#

599-600). Wallace had just been convicted in Davidson County Criminal Court on May 7, 2015,

of attempted second-degree murder, a class B felony. The facts of that case reveal that, in April of

2012, Wallace, at age seventeen, along with an accomplice, engaged in the robbery of another

wherein he shot the victim multiple times, resulting in life threatening injuries to that victim.

Wallace was transferred to adult court where he ultimately pleaded guilty to attempted second

degree murder, for which he received a split sentence and was placed on probation for 10 years.

(Id., Doc. No. 225 at PageID# 610).

       Following Wallace’s guilty plea, the Probation Office prepared a presentence report that

calculated a combined advisory guideline range of 360 months to life imprisonment. (Id., Doc. No.

225 at PageID# 619). The key legal question at issue at sentencing was whether Wallace’s

conviction under Section 924(j) incorporated the penalty provisions of 18 U.S.C. Section 924(c)—

that is, whether the 924(j) count carried a ten-year mandatory minimum and must be consecutive



                                                 3

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 3 of 13 PageID #: 68
to all other counts, or instead had no mandatory minimum and could be concurrent with all other

counts. Although the Probation Office concluded that the sentence on the Section 924(j) count had

no mandatory minimum and could be concurrent, it ultimately recommended a total sentence of

420 months, including 420 months on the Section 924(j) count alone. (Id.)

       The government objected to the Probation Office’s determination that the penalty for

violating Section 924(j) was zero years up to life imprisonment, with no consecutive sentencing

required. (Id., Doc. No. 216 at PageID# 544-47). The government argued that the penalty range

should reflect a mandatory minimum sentence of 10 years and a maximum sentence of life

imprisonment consecutive to any other sentence because Section 924(j) necessarily incorporates

the penalties associated with Section 924(c). (Id. at PageID# 544-47). The government also filed

a sentencing memorandum seeking a guideline sentence of forty years’ imprisonment. (Id., Doc.

No. 218 at PageID# 548-51).

       At the sentencing hearing, the court heard evidence from the government in the form of

video surveillance of the attempted robbery and shooting and the testimony of the shooting victim

who had sustained permanent and life-threatening injury from the shooting perpetrated by Wallace.

Wallace also presented evidence in the form of testimony from a former teacher/coach and a social

worker principally regarding his childhood, environmental, and personal circumstances. Following

testimony and argument, the court sentenced Wallace to 30 years of imprisonment, which the court

structured as follows: 20 years on the Hobbs Act robbery counts and 10 years on the felon-in-

possession counts, with those sentences running concurrently, followed by 10 years on the Section

924(j) count. (Id., Doc. No. 232 at PageID# 805-06; Doc. No. 222 at PageID# 567-69). The court

also imposed a 10-year concurrent sentence on the sole count in Case No. 3:15-cr-00098. (Case

No. 3:15-cr-98, Doc. No. 89 at PageID# 203). Wallace’s sentence was ordered to run consecutively



                                               4

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 4 of 13 PageID #: 69
to any pending state sentence. (Id., Doc. No. 222 at PageID# 569). Neither Wallace nor the

government objected to the sentence imposed. (Id., Doc. No. 232 at PageID# 809).

       Wallace filed an appeal, arguing that the district court erred when it sentenced him to a

consecutive term of imprisonment under § 924(j). United States v. Wallace, 772 F. App’x 320 (6th

Cir. 2019). In affirming the court’s judgment, the Sixth Circuit noted that circuits are divided as

to whether a sentence imposed under § 924(j) must run consecutively to any other sentence;

however, the Court did not need to resolve the question in Wallace’s case because “the record

ma[de] clear that the district court ‘would have imposed the same sentence’ regardless of its

purported error.” Id. at 321 (quoting Williams v. United States, 503 U.S. 193, 203 (1992)).

       Wallace filed the instant § 2255 motion on December 16, 2019. (Doc. No. 1). In his § 2255

motion, Bradley attacks his conviction and sentence on two grounds. First, he challenges his

conviction in Case 3:15-cr-98 for being a felon in possession of a firearm in violation of 18 U.S.C.

§§ 922(g)(1) and 924. Wallace contends, based on the Supreme Court’s decision in Rehaif v.

United States, __ U.S. __, 139 S. Ct. 2191 (2019), that he did not know, and the government did

not prove he knew, that he was prohibited from possessing a firearm; these failures, according to

Wallace, render his plea and conviction invalid. Second, Wallace challenges his conviction in Case

3:15-cr-140 for using and discharging a firearm in relation to a crime of violence, resulting in

murder, in violation of 18 U.S.C. § 924(j). Wallace contends, based on United States v. Davis, __

U.S. __, 139 S. Ct. 2319 (2019), that the predicate offense of conspiracy to commit robbery

affecting commerce is not a crime of violence, rendering invalid his conviction for the Section

924(j) violation. The government filed a response to the motion, urging that none of Wallace’s

claims present a valid basis for post-conviction relief. (Doc. No. 11).




                                                 5

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 5 of 13 PageID #: 70
II.       Applicable Law

         A prisoner in custody under a sentence of a federal court may move the court to vacate, set

aside, or correct his sentence on certain grounds, including that “the sentence was imposed in

violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a). It is well

established that “[t]o prevail under § 2255, a defendant must demonstrate the existence of an error

of constitutional magnitude which had a substantial and injurious effect or influence on the guilty

plea or jury’s verdict,” or “must show a fundamental defect in his sentencing which necessarily

results in a complete miscarriage of justice or an egregious error violative of due process.” Wright

v. Jones, 182 F.3d 458, 463 (6th Cir. 1999) (internal quotation marks omitted). In § 2255

proceedings, it is the petitioner’s burden to show his entitlement to relief. See Potter v. United

States, 887 F.3d 785, 787-88 (6th Cir. 2018).

         In ruling on a motion made pursuant to § 2255, the court must determine whether an

evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

see also 28 U.S.C. § 2255(b). “Bald assertions and conclusory allegations” do not provide grounds

to warrant requiring the government to respond to discovery or to require an evidentiary hearing.

Thomas v. United States, 849 F.3d 669, 681 (6th Cir. 2017).

III.     Analysis

         A.     Rehaif Claim

         First, Wallace contends that, under Rehaif, he is actually innocent of his conviction in Case

3:15-cr-98 for being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and




                                                   6

       Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 6 of 13 PageID #: 71
924. 1 He claims that he did not know that he was a felon at the time of his offense or that his status

placed him in a category of persons prohibited from possessing firearms. He additionally claims

that the additional knowledge-of-status element was not read to him during his sentencing. (Doc.

No. 1).

          In Rehaif, the Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g) and §

924(a)(2), the Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

139 S. Ct. at 2200. However, Rehaif did not announce a new rule of constitutional law made

retroactive to cases on collateral review.

          The Eleventh Circuit specifically has held that the Supreme Court has not made the Rehaif

decision retroactively applicable to cases on collateral review. See In re Palacios, 931 F.3d 1314,

1315 (11th Cir. 2019). In Khamisi-El v. United States, 2020 WL 398520 (6th Cir. Jan. 23, 2020), 2

the Sixth Court found that “[t]he rule in Rehaif is a matter of statutory interpretation, not a ‘new

rule of constitutional law.’” Id. at *4 (quoting In re Palacios, 931 F.3d at 1315). Thus, Wallace’s

claim has no merit as Rehaif does not provide him relief in this collateral proceeding. See

Abernathy v. United States, No. 1:19-cv-2, 1:16-cr-81, 2019 WL 5268546, at *5 n.3 (E.D. Tenn.


1
 Wallace also pleaded guilty to possession of a firearm and possession of ammunition as a convicted felon in Case
3:15-cr-140, but he does not challenge those convictions in his § 2255 motion.
2
 On appeal from the denial of Khamisi-El’s motion to vacate sentence under 28 U.S.C. § 2255, the Sixth Circuit Court
of Appeals affirmed the court’s denial of relief under Johnson v. United States, __ U.S. __, 135 S. Ct. 2551 (2015).
But Khamisi-El also asserted that his case should be remanded to allow him to amend his § 2255 motion by adding a
claim based on Rehaif. The Sixth Circuit first found that, because Khamisi-El raised this claim for the first time on
appeal, such an amendment would constitute a second or successive motion for post-conviction relief under § 2255.
To allow such an amendment, the Court explained, it must contain (1) newly discovered evidence that, if proven and
viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no
reasonable factfinder would have found the movant guilty of the offense; or (2) a new rule of constitutional law, made
retroactive to cases on collateral review by the Supreme Court, that was previously unavailable. In considering
whether Rehaif constituted the latter, the Court held that “[t]he rule in Rehaif is a matter of statutory interpretation,
not a ‘new rule of constitutional law.’” Id. at * 4 (quoting In re Palacios, 931 F.3d at1315). In denying Khamisi-El’s
request to amend his motion to add a claim based on Rehaif, the Sixth Circuit also found that Rehaif’s change in
statutory interpretation cannot be considered “newly considered evidence.”

                                                           7

     Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 7 of 13 PageID #: 72
Oct. 17, 2019) (“The Supreme Court's holding [in Rehaif], however, is not retroactively applicable

to cases on collateral review and, therefore has no bearing on the Court's consideration of

Petitioner's motion.”); Moore v. United States, No. 2:19-cv-02572-TLP-tmp, 2019 WL 4394755,

at * 2 (W.D. Tenn. Sept. 12, 2019) (denying relief under § 2255 because “Rehaif did not announce

a new rule of law made retroactive to cases on collateral review”); see also United States v. Damien

Clark, No. 6:20-cv-076-DCR, 2020 WL 1644022, at **3-4 (E.D. Ky. Apr. 4, 2020) (where

petitioner challenged the validity of his conviction by way of 28 U.S.C. § 2241, finding that

petitioner could not rely upon the “savings clause” of § 2255(e) to pursue his claims in a § 2241

petition but, even if this were not the case, Clark’s reliance on Rehaif was misplaced because the

Supreme Court has not made the Rehaif decision retroactively applicable to cases on collateral

review.”) (citing In re Palacios, 931 F.3d at 1315).

       In addition, Wallace waived his ability to attack the sufficiency of the evidence to sustain

his conviction by pleading guilty. See United States v. Manni, 810 F.2d 80, 84 (6th Cir. 1987) (“an

attack on the sufficiency of the evidence that might have been produced at trial [is] clearly waived

by [a] defendant's guilty plea.”). Thus, the government was not required to prove anything with

respect to Wallace’s conduct because he admitted all of the facts essential to sustain his conviction

when he agreed to plead guilty. See United States v. Broce, 488 U.S. 563, 569 (1989) (“A plea of

guilty and the ensuing conviction comprehend all of the factual and legal elements necessary to

sustain a binding, final judgment of guilt and a lawful sentence.”); see also Menna v. New York,

423 U.S. 61, 62 n.2 (1975) (“[A] counseled plea of guilty is an admission of factual guilt so reliable

that, where voluntary and intelligent, it quite validly removes the issue of factual guilt from the

case.”); Boykin v. Alabama, 395 U.S. 238, 242 (1969). Wallace was repeatedly advised of the

consequences of his plea, including the waiver of his right to a trial, and proceeded to plead guilty



                                                  8

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 8 of 13 PageID #: 73
notwithstanding these consequences. Thus, he cannot now complain that the United States failed

to prove the facts necessary to sustain his conviction. This claim will be dismissed.

       B.      Davis Claim

       Second, Wallace challenges his conviction in Case 3:15-cr-140 for using and discharging

a firearm in relation to a crime of violence, resulting in murder, in violation of 18 U.S.C. § 924(j).

Relying on Davis, Wallace contends that the predicate offense of conspiracy to commit robbery

affecting commerce is not a crime of violence, rendering invalid his conviction for the § 924(j)

violation.

       Wallace was charged in Count Three of the superseding indictment with using and

discharging a firearm in relation to a crime of violence, resulting in murder, in violation of 18

U.S.C. § 924(j). The language of that count read as follows:

       On or about June 3, 2015, in the Middle District of Tennessee, Dominique Cordell
       Wallace, Robert Dewayne Brooks, and Michael Bright did knowingly use, carry,
       brandish and discharge firearms during and in relation to a crime of violence, to
       wit: conspiracy to commit robbery affecting commerce and attempted robbery
       affecting commerce, both in violation of Title 18, United States Code, Sections
       1951and 2, and in so doing the defendants, Dominique Cordell Wallace, Robert
       Dewayne Brooks, and Michael Bright did commit the murder of Damontay L.
       Thomas, as defined in 18 U.S.C. Section 1111, through the use of a firearm, all in
       violation of Title 18 United States Code, Sections 924(c)(1)(A), 924(j), and 2.

(Case 3:15-cr-140, Doc. No. 27). The count included two underlying crimes of violence –

conspiracy to commit robbery, the subject of Count One, and attempted robbery, the subject of

Count Two.

       For the purposes of § 924(c), and by extension § 924(j), the term “crime of violence” means

an offense that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or




                                                  9

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 9 of 13 PageID #: 74
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense.

Id. The statute’s two sections are known as the “elements clause,” § 924(c)(3)(A), and the “residual

clause,” § 924(c)(3)(B). The Supreme Court in Davis held that § 924(c)(3)(B)’s residual clause is

unconstitutionally vague. Id. at 2324–25, 2336. It is this decision upon which Wallace bases his

second claim.

       As a result of Davis, conspiracy to commit robbery affecting commerce is no longer viable

as a qualifying crime of violence for purposes of § 924(c)(3). See United States v. Ledbetter, 929

F.3d 338, 361 (6th Cir. 2019), cert. denied, 140 S. Ct. 509 (U.S. Nov. 12, 2019); United States v.

Nixon, No. 1:18-cr-10042-JDB-1, 2020 WL 963383, at *2 (W.D. Tenn. Feb. 27, 2020) (quoting

Ledbetter and finding no qualifying predicate offense to support the count seven § 924(c)

conviction); Baugh v. United States, No. 3:16-cv-02628, 2010 WL 409728, at *4 (M.D. Tenn. Jan.

24, 2000) (“Baugh’s conviction for conspiracy to commit Hobbs Act robbery does not qualify as

a crime of violence under the elements clause of section 924(c)(3)(A), and it cannot qualify under

the now invalidated residual clause of section 924(c)(3)(B).”).

       However, the crime of robbery affecting commerce still qualifies as a crime of violence

under the elements clause of § 924(c)(3)(A). United States v. Gooch, 850 F.3d 285, 292 (6th Cir.

2017), cert. denied, 137 S. Ct. 2230 (June 5, 2017) (holding that Hobbs Act robbery is a crime of

violence under § 924(c)’s use-of-force clause); see also United States v. Camp, 903 F.3d 594, 597

(6th Cir. 2018) (relying on Gooch and finding Hobbs Act robbery to be a crime of violence under

the elements clause of Section 924(c)(3)(A) and supporting conviction for carrying a firearm

during a crime of violence).

       To the extent that Wallace argues his predicate crime of violence was attempted robbery

rather than a completed robbery, and attempted robbery does not qualify, the Sixth Circuit has not


                                                10

   Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 10 of 13 PageID #: 75
addressed this issue. 3 However, other courts that have considered the question have found that,

when a substantive offense is a crime of violence under 18 U.S.C. § 924(c)(3)(A), an attempt to

commit that offense is also a crime of violence. Agreeing with the Eleventh Circuit, the Ninth

Circuit explained:

                We agree with the Eleventh Circuit that attempted Hobbs Act armed
        robbery is a crime of violence for purposes of § 924(c) because its commission
        requires proof of both the specific intent to complete a crime of violence, and a
        substantial step actually (not theoretically) taken toward its completion. St. Hubert,
        909 F.3d at 351. It does not matter that the substantial step—be it donning gloves
        and a mask before walking into a bank with a gun, or buying legal chemicals with
        which to make a bomb—is not itself a violent act or even a crime. What matters is
        that the defendant specifically intended to commit a crime of violence and took a
        substantial step toward committing it. The definition of “crime of violence” in §
        924(c)(3)(A) explicitly includes not just completed crimes, but those felonies that
        have the “attempted use” of physical force as an element. It is impossible to commit
        attempted Hobbs Act robbery without specifically intending to commit every
        element of the completed crime, which includes the commission or threat of
        physical violence. 18 U.S.C. § 1951. Since Hobbs Act robbery is a crime of
        violence, it follows that the attempt to commit Hobbs Act robbery is a crime of
        violence.

United States v. Dominguez, __ F.3d __, 2020 WL 1684084, at *2 (9th Cir. Apr. 7 2020); United

States v. McCant, __ F. App’x __, 2020 WL 1157025, at *1 (11th Cir. Mar. 10, 2020) (discussing

“St. Hubert remains good law”); United States v. St. Hubert, 909 F.3d 335, 351-52 (11th Cir. 2018)

(holding that attempted Hobbs Act Robbery constituted a crime of violence under Section 924(c)’s

use–of–force clause because that clause expressly includes “attempted use of force”); see also

United States v. Adulkader, No. 1:16-cr-019, 2019 WL 6351257, at **4-5 (S.D. Ohio Nov. 27,

2019) (citing St. Hubert with approval and finding that attempted murder is a crime of violence

under § 924(c)(3)(A) because “‘an attempt to commit a crime should be treated as an attempt to

commit every element of the crime’”) (quoting Hill v. United States, 877 F.3d 717, 719 (7th Cir.


3
  But see United States v. Jones, 489 F. App'x 57, 62 (6th Cir. 2012) (holding that attempted murder
conviction “unquestionably qualifies” as a “crime of violence” under the definition of the latter in U.S.S.G.
§ 4B1.2(a)(1), which is nearly identical to the § 924(c)(3) definition).

                                                     11

    Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 11 of 13 PageID #: 76
2019)); United States v. Jefferys, No. 18-cr-359, 2019 WL 5103822, at *7 (E.D.N.Y. Oct. 11,

2019) (concluding “that attempted Hobbs Act robbery constitutes a crime of violence under §

924(c)’s elements clause” and thus “may sustain a § 924(c) charge.”).

         Considering these cases and § 924(c)(3)(A)’s definition of crimes of violence as those

offenses that require either “the use” or “attempted use” of force, id., the court is satisfied that the

minimum conduct necessary to commit an attempted Hobbs Act robbery amounts to a crime of

violence under the elements clause. Thus, in Wallace’s case, his conviction on Count Three

remains, notwithstanding the impact of Davis on the conspiracy predicate. This claim therefore

will be dismissed.

IV.      Conclusion

         The motion and the record here “conclusively show that the prisoner is entitled to no relief.”

28 U.S.C. § 2255(b). For these reasons, the movant is not entitled to an evidentiary hearing, and

his claims fail. Accordingly, the movant’s motion under 28 U.S.C. § 2255 (Doc. No. 1) will be

denied, and this action will be dismissed.

V.       Certificate of Appealability

         Rule 11(a) of the Rules Governing Section 2255 Cases requires that a district court “issue

or deny a certificate of appealability when it enters a final order adverse to the applicant.” A

certificate of appealability may issue only if the “applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack




                                                  12

      Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 12 of 13 PageID #: 77
v. McDaniel, 529 U.S. 473, 484 (2000)). The court finds that the movant has not satisfied this

standard and will therefore deny a certificate of appealability as to both claims raised in Wallace’s

§ 2255 motion.

       An appropriate order will enter.




                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 13

   Case 3:19-cv-01122 Document 14 Filed 05/06/20 Page 13 of 13 PageID #: 78
